                       Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 1 of 12




Building 7-8 – Existing Conditions




                                                                                            JBHM
                                                                                            Architecture



                                                                                               000011
                       Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 2 of 12




Building 7-8 – Existing Conditions




                                                                                            JBHM
                                                                                            Architecture



                                                                                               000012
                       Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 3 of 12




Building 7-8 – Existing Conditions




                                                                                            JBHM
                                                                                            Architecture



                                                                                               000013
                       Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 4 of 12




Building 7-8 – Existing Conditions




                                                                                            JBHM
                                                                                            Architecture



                                                                                               000014
                       Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 5 of 12




Building 7-8 – Existing Conditions




                                                                                            JBHM
                                                                                            Architecture



                                                                                               000015
                       Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 6 of 12




Building 7-8 – Existing Conditions




                                                                                            JBHM
                                                                                            Architecture



                                                                                               000016
                      Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 7 of 12




Lawrence County School District Scope / Project Estimate – option I.



I. Renovate/upgrade Rod Paige existing campus to current
   educational standards and building codes / ADA.
   • Demolish and replace grades 5-6 classroom wing.
      • This option will take a longer amount of time – providing
        trailers for grades 5-6 while utilizing the grades 7-8 spaces as
        is.
   • Move grades 7-8 to trailers and renovate/build a
     connector/media center/security connection to cafeteria.

     • Estimated Cost: $16M - $17M
                                                                                           JBHM
                                                                                           Architecture



                                                                                              000017
Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 8 of 12




                                                                     JBHM
                                                                     Architecture



                                                                        000018
                       Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 9 of 12




Lawrence County School District Scope / Project Estimate – option II.



II. Replace Rod Paige with a new 5th – 8th grade facility to support 400 students

     • Cost Estimate: $20M - $21M




                                                                                            JBHM
                                                                                            Architecture



                                                                                               000019
Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 10 of 12




                                                                      JBHM
                                                                      Architecture



                                                                         000020
Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 11 of 12




                                                                      JBHM
                                                                      Architecture



                                                                         000021
                      Case 2:67-cv-02216-UNA-UNA Document 29 Filed 09/13/21 Page 12 of 12




Lawrence County School District Scope / Project Estimate – option III.


III. Abandon Rod Paige and
     convert Monticello K-4 to a
     K-8 with a major addition
     including administration,
     classrooms, library,
     gymnasium, and support.

     • Cost Estimate:
       $17M - $18M




                                                                                            JBHM
                                                                                            Architecture



                                                                                               000022
